PER CURIAM.
We reverse appellant’s conviction of attempted burglary. We affirm appellant’s convictions of first degree murder and robbery. However, the trial judge imposed a sentence in excess of that allowed by Sections 775.082(3)(c) and 812.13(2)(c), Florida Statutes (1983). See State v. Pinder, 375 So.2d 836 (Fla.1979). Therefore, we remand this cause to the trial court with directions to correct appellant’s sentence on the charge of robbery to 15 years and to vacate the cónviction and sentence on the charge of attempted burglary.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
j DOWNEY, DELL and BARKETT, JJ., concur.